The plaintiff in error, hereinafter referred to as the defendant, was convicted of transporting intoxicating liquor, and was sentenced to pay a fine of $200 and to be imprisoned in the county jail for 60 days, and has appealed. *Page 145 
The testimony on behalf of the state tends to show that the defendant was driving along the public highway, and the officers followed him; after they had followed him for some time, the officers claim the defendant stopped his car and set a carton by the side of the road and drove on; the officers followed him for some distance and arrested him; at the time of the arrest the officers had no knowledge as to what was in the carton claimed by them to have been put out of the car by the defendant. The officers claim that after they took the defendant back to where the carton was they examined it and it contained whisky.
The defendant denied any knowledge of the whisky and stated positively he did not put the whisky out of his car. Several witnesses testified in the defendant's behalf as to his previous good character; that he had never been charged with an offense before; it was after dark when the officers followed the defendant, and they claim they were close enough to him to see him stop the car and put out the carton, and that he drove away before they caught up with him. The jury heard the testimony and decided the facts against the defendant. There is a conflict in the testimony, but this court will not undertake to settle the conflict. That was a question for the jury.
In view of the previous good character of the defendant and the conflict in the testimony, the judgment in this case seems to be excessive and should be modified to imprisonment in the county jail for thirty days, and a fine of $50 and costs, and as modified the judgment of the lower court is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 146